Case: 13-60633      Document: 00512695495         Page: 1    Date Filed: 07/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-60633                          July 11, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
FERNANDO LEONEL CHINCHILLA-RODRIGUEZ,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 037 529


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Fernando Leonel Chinchilla-Rodriguez petitions this court for review of
both the Board of Immigration Appeals’ (BIA’s) conclusion that he had not
made a prima facie showing that he was entitled to asylum and its resulting
denial of his third motion to reopen, which relied upon changed circumstances
in his home country, Guatemala. He argues that the BIA abused its discretion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60633     Document: 00512695495     Page: 2   Date Filed: 07/11/2014


                                  No. 13-60633

by denying the motion because he established a well-founded fear of future
persecution based on his political opinion and membership in a social group
consisting of the Chinchilla family, thereby showing his entitlement to asylum.
      We review the denial of a motion to reopen “under a highly deferential
abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
2005). The BIA’s decision must be upheld as long as it is not “capricious,
racially invidious, utterly without foundation in the evidence, or otherwise so
irrational that it is arbitrary rather than the result of any perceptible rational
approach.” Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006) (internal
quotation marks and citation omitted). The BIA may deny a motion to reopen
based on changed country conditions when, as is the case here, it concludes
that the alien has not made a prima facie case that he is entitled to the relief
sought. Panjwani v. Gonzales, 401 F.3d 626, 632 n.7 (5th Cir. 2005) (citing
INS v. Abudu, 485 U.S. 94, 104-05 (1988)).
      Our review of the record and the parties’ filings shows that the
challenged decision was not capricious or arbitrary. See Singh, 436 F.3d at
487. In support of his claim for asylum, Chinchilla-Rodriguez argues that
attacks on high-ranking members of the Patriotic Party and people connected
to these individuals show that he has a well-founded fear of persecution, as
does the killing of his cousin. He is mistaken, as these incidents would not
suffice to give a rank-and-file member of the Patriotic Party, such as
Chinchilla-Rodriguez, an objectively reasonable fear of future persecution. See
Zhao, 404 F.3d at 303. Additionally, he has not shown that these acts were
sanctioned by officials. See Mikhael v. I.N.S., 115 F.3d 299, 303 n.2 (5th Cir.
1997). Chinchilla-Rodriguez’s petition for review is DENIED.




                                        2